Citation Nr: 1641109	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila.  

The case was previously before the Board in September 2014 when it was remanded for additional evidence.  

In May 2014, a Board hearing was held before a Veterans Law Judge (VLJ) who has since retired.  A transcript of this hearing is of record.  In August 2016, the Board sent the appellant a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his May 2014 hearing was no longer employed by the Board.  The appellant did not respond to the Board's inquiry.  Thus, the Board will proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It has been certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund are not met, the claim is without legal merit.  38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002).

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. § 1002(h).

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; see Soria, supra. 

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In the instant case, the appellant provided identifying information and contended that he was eligible for a one-time payment from the FVEC fund as a result of recognized service.

The appellant has provided documents regarding his experiences.  In responses to requests for information dated in August 2010, November 2011, and March 2013, the National Personnel Records Center (NPRC) considered the documents submitted by the appellant and found that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In September 2014 the Board remanded the claim for the RO to contact the Department of the Army and seek verification of the appellant's service.  This action was carried out pursuant to Tagupa v. Shinseki, which held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall" request verification of service "from the service department").  27 Vet. App. 95, 100-01 (2014).  It is notable that the United States Court of Appeals for Veterans Claims (Court) based its holding on a finding that the language in the Memorandum of Agreement between the Department of the Army and National Archives and Records Administration (NARA) was ambiguous.  The Court stated that "Based on the provisions in the [Memorandum of Agreement (MOA)], however, it is unclear whether the MOA assigns to NARA the authority to make administrative determinations verifying service or assigns to NARA the duties to act simply as a reference librarian."  . . . "[T]he MOA expressly states that the Department of the Army retains the responsibility 'to respond to requests involving decisions or determinations that can only be made by the legal custodian of the records . . .' . . .  The ambiguous language of the MOA precludes the Court from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, NPRC.  Absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls."  Id. at 101.  

In April 2016, pursuant to the Board remand, the RO again sought to verify the appellant's service.  The April 2016 request for information included specific notation of the documentation identified as United States Armed Forces in the Far East (USAFFE) statement dated in June 1942, affidavits and certification and other service records, certificate of discharge from prison, synopsis of the appellant, list of regular, lifetime, honorary and auxiliary members from the association of survivors of Japanese prisons, U.S. Philippine Island Forces Report dated October 1944, certification of President Quezon's Own Guerilla (PQOG), Special Orders dated in June 1942 and December 1944, record of assignment, certification from Rotary International, Certificate of Good Moral Character from Regional Trial Court, Certificate of Retirement from the Armed Forces of the U.S. dated in January 1976 (regarding a different individual who provided an affidavit), letter from Office of the Deputy Minister for Home Defense dated December 1984, and photocopies of social security card and passport.  

In May 2016 the NPRC responded to the RO's request for information.  The NPRC stated that based upon their review of the application provided by the VA and the official information contained in the Army Organizational records, they were able to identify responsive records supporting the Department of the Army's previous negative service determination.  The response stated that they were unable to locate his name on index files for guerilla service.  A copy of the PA AGO Form 23 was not located.  They were unable to look more in-depth in the guerilla rosters without the AGO Form 23 to determine where the appellant served and with what unit.  The statement reported that when there is no listing on any of the archival rosters, and a claim folder is found without the proper documents in it, a negative statement of service is provided to the individual.  The response reported that under the guidance established by the Department of the Army for the post-War recognition program, they were not able to accept personal affidavits to verify service. 

The response was accompanied by a MOA, effective January 2016, that superseded the 1998 MOA upon which the Court based its holding in Tagupa.  The new MOA indicates that "In cases where records in the Philippine Army Files evidence a favorable or unfavorable U.S. Army Determination concerning personnel status or U.S. Army awards, respond directly to the requestor, providing the basis of the favorable or unfavorable Determination contained in the Philippine Army Files and provide releasable copies of responsive records to the requestor(s)."  Thus, the MOA delegates to NARA the authority to directly respond regarding the U.S. Army Determination.  

In consideration of the evidence of record, the Board must conclude that the appellant is not eligible for a one-time payment from the FVEC Fund because the evidence fails to establish that he had the requisite qualifying military service.  Notably, none of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for a one-time payment from the FVEC Fund.  Further, all information submitted by the appellant has been referred to the Department of the Army for review and the service department's delegate has declined to certify the claimed service.  Although the appellant contends that he did indeed have the requisite service to be eligible for a one-time payment from the FVEC Fund, the negative determination as to certification from the NPRC, and subsequently confirmed by the Department of the Army (consistent with Tagupa, supra), is binding on VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA); Dura, supra. 

The pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific-it must be shown by verification from the applicable United States service department that the claimant has qualifying service-and the Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit a one-time payment from the FVEC Fund, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appellant is not a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


